VAN ORSDEL, Associate Justice.
This is a trade-mark cancellation proceeding, brought by Little Gem Coal Company and its distributing agent, Blake Coal Company, seeking the cancellation of the trade-mark “Montevallo,” registered by appellant, Montevallo Mining Company, for use on coal.
It appears that situated in the Cahaba Valley in Alabama is the town of Mon'tevallo. This town existed long prior to the discovery of deposits of coal in the Cahaba Valley. It further appears that appellant and appellees companies are both engaged in the coal-mining industry, extracting coal from the same seam, located in what is known as the Montevallo Basin, in the vicinity of the town of Montevallo. The mark is purely geographical, and is not subject, under the Trade-Mark Act, to registration by either company.
The decision of the Commissioner of Patents, canceling the registration of the mark by appellant company, is right, and accordingly affirmed.